Title: To George Washington from Henry Knox, 13 May 1789
From: Knox, Henry
To: Washington, George



War Office May 13th 1789

The secretary for the department of war humbly submits to the President of the United States the following report and statement of the troops in public service.
That the enclosed resolve of Congress of the 3rd of October 1787 is the authority by which all the troops in the service of the United States were enlisted excepting two incomplete companies of artillery, which were returned in service out of the additional troops raised by virtue of the resolves of Congress of the 20th of October 1786. The rest of the said troops having been discharged by a resolve of Congress of the 9th of April 1787.
That the several states on which the troops were apportioned by the act of Congress of the 3rd of October 1787 passed laws conformably thereto excepting the Legislature of New York. In consequence of which the officers have not been reappointed by New York nor has any recruits been raised within the State—The officers however have been continued on the principle that all the soldiers engagements had not expired and being stationed on the frontiers they have reinlisted about 70, or 80 Non-commissioned and privates.
There were reengaged on the frontiers during the last year and the begining of the present, for the period of three years, about 280 Noncommissioned and privates, and there were recruited during the last year in the states of Connecticut, New Jersey and Pennsylvania 237 Non-Commissioned and privates, and marched to the frontiers. eighty Non-commissioned and privates are now recruiting in Pennsylvania, and will probably be completed and marched during the present month, to the frontiers.

The total number of troops, will appear in the enclosed return.

          
            The establishment agreably to the acts of Congress
            
          
           
            Is One regiment of Infantry of eight Companies, each 70 Non-Commissioned and privates
            560
          
          
            and
            
          
          
            One battallion of artillery of 4 Companies
            280
          
          
            
            840.
          
          
            Agreably to the present State of the troops.
            
          
          
            The deficiency will be
            158.
          
        
The engagements of the two incomplete companies of artillery at Springfield and West Point will expire about the begining of the ensuing year, the period they have to serve is too short to occasion the expence of filling them up and marching them to the frontiers at present. Besides they are wanted for the protection of the public property at the arsenals where they are stationed, although in the present state of affairs, an officer and fifteen non-commissioned and privates would be probably an adequate number for the arsenal at Springfield.
The posts occupied by the troops on the frontiers are here stated—Viz.
Fort Franklin—On french creek near to the post formerly called venango is a small strong fort with one cannon, was erected in 1787 and garrisoned with one company. The excellent construction and execution of this work reflects honor on the abilities and industry of Captain Hart who garrisons it with his company and who was his own engineer.
This post was established for the purpose of defending the frontiers of Pennsylvania, which are much exposed by the facility with which the Indians can cross from Lake Erie either to french creek or to the Jadaghque lake and the conneawango branch, and thence descend the rapid river allegheny.
Fort Pitt—Has only an officer and a few men to receive supplies and dispatches forwarded to the troops by the secretary of war.
Fort Mcintosh—Is demolished and a block house erected in lieu thereof a few miles up the Big Beaver creek, to protect the communication up the same and also to cover the country.

Fort Harmer. At the mouth of the Muskingum is a well constructed fort with five bastions, and three cannons mounted.
It is at present garrisoned with four companies and is considered as head quarters, being conveniently situated to reinforce any of the posts, either up or down the river Ohio.
Fort Steuben—At the rapids of the Ohio on the westside is a well constructed small fort with one cannon, and is garrisoned with a major and two companies This fort is established to cover the country from the incursions of the indians, and it also serves as a post of communication to Post Vincennes on the wabash.
Post-Vincennes—On the wabash is a work erected during the year 1787 and has four small brass cannon, it is garrisoned by a major and two companies. It is established to curb the incursions of the wabash Indians into the Kentucky country, and to prevent the usurpation of the federal lands, the fertility of which has two strong a temptation to lawless people of the frontiers who posted themselves there in force in the year 1786.
Brigadier General Harmer, by orders of Congress formed an expedition in august 1787 for the purpose of dispossessing them, but previously to his arrival most of the intruders had abandoned their settlement.
A post was reestablished during the last autumn after three years suspension, at the mouth of the miamé river, as well in order to protect the settlement establishing at that place, as to prevent the passage of the indians into the Kentucke country by that passage. It having been found by experience that the wabash indians had made their war path through the vicinity of that place.
Such are the posts occupied by the troops at present, but it has been in contemplation to make a material change—which in a considerable degree may depend on the issue of the treaties with the wabash Indians and other circumstances, which will hereafter be submitted to the President of the United States and his commands received thereon.
The establishment of the New Constitution will probably render it necessary for the Legislature to pass a law continuing the present establishment and confirming the officers in their several grades, and as the rank of the officers has hitherto been exceedingly precarious, they having been appointed by the

seperate states on which they were apportioned, it will be necessary that the future rise or promotion, be agreably to the mode which shall be directed.
It will also be necessary that the officers have new commissions issued to them conformably to the present state of things, and that they take an oath of the nature that shall be prescribed.
The troops are supplied with provisions by a contract formed with Messrs Elliot & Williams of Maryland which is to exist until the commencement of next year; This contract has been exceedingly satisfactorily executed although at the following prices which are low compared with the former contracts for the same places.

          
            Venango
            9/90ths
          
          
            Fort Pitt
            7/90ths of a dollar
          
          
            McIntosh or the Post at big beaver
            The same
          
            
            Harmer at the mouth of Muskingum
            The same
          
          
            Rapids of the ohio
            7½/90ths
          
          
            Post Vincennes
            16/90ths
          
        
The troops are well clothed at present, and have the prospect of continuing so, as a new contract is formed by the board of Treasury, for clothing to be delivered the 1st of September next so as to be transported to the frontiers in order to be delivered by the 1st of November next.
The public are greatly in arrears for pay to the troops, they having the amount of upwards of two years pay due them, a particular estimate of which will hereafter be submitted to the President. an arrangement for the payment of the arrearages by installments at certain periods, might be proper and convenient.
Both officers and soldiers have hitherto supported the defective and uncertain payments with great patience, but a provision for this subject is absolutely necessary on the part of the Treasury of the United States.

H. Knox

